@ Tretin auch Ci \ ber oy Vict LO hel phos \
O21 MAY -3 AMIN: 29
ae =

Tham you for yorr mStation of coy Whee,
edie armas Ss ene foo I 19 7 05hed

DRAIN AAC S ae hess iled WIT’ Yoh r2gacdias NY
a : = ’ 4 —1/ f
mer es Lm iw Dov Scou'rss. a Is th
\aack LL CAW A. yo Shc Whetth is CASE PrAArHS
ee ‘ dwn wins} PON, \iEa Saas lptanw SVOOL

   
     
   
         
   
      
 
 
    

 
  

+ was oc\
® Place LA Ow

COW ON

 
    
    

     

+ Cin tirlorc Moin &
dort crown Waving .
[yl

    
   

   

    
    
   
   
     
     
     
     
   
   
 

  

ronausy Sy The US was lec ~
Posca Kor peal) A 4idide, M2 IA Morse GS
‘ows SAAS One WE wad Mo & fro tn. fe
Pent 19 socorvby S DIMA Saran 7
ao Saw ina Drake WOCL Yauny Shocy-
\y mob ee Onn No OC Ay his sam ray
care, OS her Arad LL SWArr~ ay ewer ney,
® GOO)» mand Hor ober sons ors toc} o € poy
hep b Sth@o| > AIS) YRS lic. LD WAS 6 A
1 Fan loots Finns fond incel DEIDAG.

   
Case 20-10343-LSS Doc 2883 Filed 05/03/21 Page 2of5 (2)

ae: we | \_ Sean Joc BS QE pictucs ef Nrd Vy
the pact moni de 1v@ \wiou WW ron You CACY QW
C Crempbic He howedthyt
Zdoct ¥roW nu tdid )
Pictuce PA ,

   
 

 

This dont worst:

 

TE Was-ae_ adc rid /ag horned Fo oe 7
regan Who Knows hr fon pe tbh: cgay

AS by hap Y itive Tur, Z0n . So ite
Verte dow pot. SCPOAY tn 42 foes ed
to this toms, |
There b Son things thot ta 9G 2c thst
Loccilads On. They ack. —
@ e Saemeo Pros boy Scout niferensa Kid
PP abl t DD DCO apt
COWL NG oF OL SUM RA? Le Chap, bee
Ce or oPnsewise
© S2zincs OLN $170 low to hié ok,
Conny ridin s (Ocy\e0 S ie
- Movies ci thaloug ed Vides» \Wwocsy
1S Koreabo 4 | Wer A toltoee bode |
has Ais WoVy vith aleow, (steongly bits)

Ta bed aka ate ee es Rem of overs
SARE LZ_pvs- WP PR aed 2
a Naish ia es ial Coal ae Sop) Cs rer BS 4
Bak abl ae we ee 290 a Chase rook
\o0eS haip_¢ Ontr, Ornd ASM chad leeKac loan ~
AN2 X hed +o sNanr Sits is JA BrnoatS,

TL hidst \wanstHole tO Np +
es

 

   
  

   

      
  

   
 
 
 
Case 20-10343-LSS Doc 2883 Filed 05/03/21 Page3of5 3)

Mal Sr ee Ay hap Mat ee ctne ieee

LE _ OUP v'

vi\ Aion

Neca inn: RIL a, MCS Sant eo \
Ko now Whencoqute Wert, ee oars Jet.
Ot (C= iowa Cts; know sel lan
seal lide HS SO. cL Crigrhot ack Any
Yeo r~ this « fii Ay per yy COC DE
NA Nabari z hid we Jen or loot Zorn od.
Sy do ce. Te portneiins ) Connponspor®
* Ves . pry Hap Worl faaphon ts dh EA
& to Know She par Shey a Meath
Le ie Et SYOCY y\O Vette Thon You Foe

—

 
Case 20-10343-LSS Doc 2883 Filed 05/03/21 Page4of5

 

 
Case 20-10343-LSS Doc 2883 Filed 05/03/21 Page5of5

 

phe ye fped gl fccegey fageeg fd fecegaf ef Hf leaf Etat [AE] To TOSt—toser

ea LOB b\ aq agbunaym
Te r LS RLY Ae}
2, 45077 G3 dy aQ~E) GSD

DA RSMAS 20S e¥7 TIUESMAE

 
